Citation Nr: 0811508	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-40 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the RO.  

In his December 2005 Substantive Appeal, the veteran 
requested the opportunity to testify at a hearing held before 
a Veterans Law Judge at the RO.  In February 2007, the 
veteran withdrew his request for a hearing and, since that 
time, has not requested the opportunity to testify at another 
Board hearing.  Thus, the Board finds that the veteran's 
request to testify at a Board hearing has been withdrawn.  
See 38 C.F.R. § 20.704.  


FINDINGS OF FACT

1.  The veteran currently is not shown to have a right ear 
hearing disability for VA compensation purposes.  

2.  The currently demonstrated left ear hearing loss and 
tinnitus are shown as likely as not to be due to documented 
noise exposure during the veteran's active service, that 
included combat with enemy while serving in the Republic of 
Vietnam.  



CONCLUSIONS OF LAW

1.  The claim of service connection for a right ear hearing 
loss must be denied by operation of law.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by left ear hearing loss and tinnitus 
is due to disease or injury that was incurred in his active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in July 2004 and March 2006, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate the claims, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claims 
and advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service treatment 
records, post-service treatment records and reports, a VA 
examination, and statements submitted by the veteran and his 
representative in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  



II.  Service connection for hearing loss and tinnitus. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000).  

Here, the veteran seeks compensation benefits for a hearing 
loss and tinnitus as due to his exposure to acoustic trauma 
during combat in the Republic of Vietnam.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In order to determine whether the veteran has hearing loss 
and tinnitus, and if so whether such conditions are the 
result of his service, the veteran was afforded a VA 
examination in July 2005.  

The VA examiner indicated that the veteran's claims file had 
been reviewed in connection with the examination.  The 
examiner noted the medical history, to include a left ear 
infection in 1990.  Since that time, the veteran reported 
having chronic ear infections and cerumen build-up, mostly in 
the left ear.  He was unable to get his ears wet because he 
was prone to foul-smelling drainage and pus.  

The VA examiner also noted the veteran's reported history of 
noise exposure in service, to include artillery fire.  The 
service entrance and separation examinations were noted to 
reveal normal hearing upon entry and exit from service.  The 
veteran denied occupational or recreational noise exposure 
after service.  

Upon examination, audiological testing revealed maximum pure 
tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
20
35
LEFT
25
25
35
55
60

Speech audiometry testing revealed speech recognition ability 
of 98% in the right ear and 92% in the left ear.  The veteran 
was diagnosed with left ear hearing loss and tinnitus, but 
was noted not to have hearing loss for VA purposes in the 
right ear.  The veteran was noted to have a senorineural 
hearing loss in each ear.  

With respect to the veteran's left ear hearing loss, the 
examiner stated that an air/bone gap was present indicating 
that middle ear pathology was present (possibly from the 
cerumen management and/or the veteran's admitted middle ear 
infections).  

It appeared to the VA examiner that the hearing loss present 
today was more attributable to middle ear problems from the 
veteran's ear infection history that began in 1990 and not to 
military noise exposure.  Therefore, it was the examiner's 
opinion that it was not at least as likely as not that 
hearing loss in the left ear was related to military service.  

With respect to the claimed tinnitus, the examiner stated 
that the veteran reported having had transient tinnitus in 
the 1970's with no documentation of the complaints of 
tinnitus in the file.  It was infrequent, mild and of short 
duration.  The tinnitus only became constant, worse and 
louder following an ear infection in 1990 as reported by the 
veteran, so it was the VA examiner's opinion that it was not 
as least as likely as not that tinnitus was related to 
military service, but attributable to his history of ear 
infections from 1990 to the present.  

Based on the foregoing, the Board finds that the evidence in 
this case to be in relative equipoise in that the veteran's 
current left ear hearing loss and tinnitus are shown as 
likely as not to be related to the exposure to loud noises 
while service in the Republic of Vietnam when he had 
documented combat with enemy.  

As noted, in order for impaired hearing to be considered to 
be a disability, the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz  must be 40 
decibels or greater; or the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
must be 26 decibels or greater; or the speech recognition 
scores using the Maryland CNC Test must be less than 94 
percent.  38 C.F.R. § 3.385.  

Thus, the veteran's right ear sensorineural hearing loss does 
not meet these thresholds standards for the payment of VA 
compensation at this time.  

With respect to the documented left ear hearing loss and 
tinnitus, the Board finds the VA examiner's opinion to be of 
limited probative value in that it did not take into 
consideration the nature and circumstances of the veteran's 
active service.  

In addition, in diagnosing a sensorineural hearing loss in 
the left ear and tinnitus, the examiner did not account for 
the veteran's reliable account of having ear trouble and 
tinnitus in service.  Instead, the VA examiner focused solely 
on the veteran's post-service history of ear infections 
without meaningfully addressing whether these reflected some 
form of superimposed pathology.  The VA examiner also failed 
to say whether the documented episode of otitis media in 
January 1970 during service played a role in the development 
of any current disability.  

The Board notes that, due to his documented combat service as 
reflected by the receipt of the Combat Action Ribbon, the 
veteran must be afforded significant deference as to his 
statements of exposure to acoustic trauma and the nature of 
his manifestations during service.  In this regard, the 
veteran has reliably reported having had tinnitus and hearing 
problems since service.  

In this case, in the opinion of the Board, the overall 
evidentiary record is evenly balanced in providing a basis 
for granting service connection for the current left ear 
sensorineural hearing disability and tinnitus by extending 
the benefit of the doubt to the veteran.  



ORDER

The claim of service connection for a right ear hearing loss 
must be denied under the law.  

Service connection for a left ear hearing disability is 
granted.  

Service connection for tinnitus is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


